Citation Nr: 0511533	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  01-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for coronary artery 
disease, to include hypertensive arteriosclerotic heart 
disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In November 2002, a development memorandum was prepared.

In October 2003, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  There is no evidence of a back disability during the 
veteran's active military service, or of arthritis of the 
back within one year following service, and the preponderance 
of the evidence is against a finding that any current back 
disability is related to his military service.  

3.  There is no evidence of coronary artery disease, to 
include hypertensive arteriosclerotic heart disease, during 
the veteran's active military service, or within one year 
following service, and the preponderance of the evidence is 
against a finding that current cardiovascular disease is 
related to his military service.  




CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred or 
aggravated during service, and arthritis may not be presumed 
to have been incurred during service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Coronary artery disease, to include hypertensive 
arteriosclerotic heart disease, was not incurred in or 
aggravated during service, and may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in April 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his service connection claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The October 2000 rating decision, the November 2000 statement 
of the case (SOC), the March 2001 SOC, the January 2002 
supplemental statement of the case (SSOC), and the October 
2004 SSOC, collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate service connection claims.  
The October 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The claims folder contains evidence from Dr. Tate, Dr. Fruge, 
Dr. Mickey, Dr. Gremillion, the Social Security 
Administration (SSA), Teacher's Retirement System of 
Louisiana/St. Landry Parish School Board, Baton Rouge General 
Hospital, Opelousas General Hospital, as well as statements 
from the veteran, his brother, and a friend ([redacted]).  
The record also contains private treatment records dated from 
1977 to 1997 from Dr. Calvin.  

Service medical records, to include entrance and separation 
examination reports, are associated with the claims folder.  
Despite the veteran's assertion that some of his service 
medical records are missing, there is no indication that such 
records are incomplete.  The veteran also indicated that he 
had received inpatient treatment at the Oakland Naval 
Hospital from January to March 1946.  In July 2003, a search 
for such records was conducted, however; it was noted that 
the veteran's name was not shown on the patient registry.  

The veteran identified private treatment in 1969 from Dr. 
Flynn, however, his office indicated that such records had 
been destroyed (see May 2000 letter).  Also, treatment 
records prior to 1977 from Dr. Calvin are not available.  
Consequently, the Board finds that additional efforts to 
obtain any outstanding records from Dr. Flynn and Dr. Calvin 
would be futile.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board declines to obtain medical nexus opinions with 
respect to the veteran's service connection claims for back 
and cardiovascular disabilities because there is no objective 
evidence linking such disabilities to his period of active 
military service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In view of the normal findings in service, and the 
initial findings of heart disease and back problems decades 
following service, any opinion relating these disabilities to 
service would certainly be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).


Legal Criteria

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, other lay statements, and private medical 
evidence.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When a chronic disease, such as arteriosclerosis or 
arthritis, becomes manifest to a degree of 10 percent within 
one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Service Connection Claim for Residuals of a Back Injury

The veteran asserts that he injured his back in an automobile 
accident in February 1946.  He reportedly sustained a severe 
bruise, the size of a football, along his lower spine, and 
was taken to Oakland Naval Hospital for treatment.  The 
veteran stated that shortly after the accident, he began 
experiencing muscle spasms of the back. 

The evidence of record makes reference to 1968 disc surgery 
(see Dr. Calvin's January 1977 report), but actual hospital 
reports and/or associated treatment reports are not of 
record.  Dr. Fruge, in a June 2000 statement, referred to a 
"chronic back problem," but a diagnosis was not provided.  
The only diagnosis pertinent to the back is recurrent back 
pain, according to a February 2001 evaluation report provided 
by Dr. Tate.  The Board notes, however, that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Nevertheless, even assuming without conceding a current back 
disability, there is still no evidence of in-service back 
treatment or disability, and no probative evidence relating 
any back disability to service.  

Service medical records, to include entrance and separation 
examination reports, are negative for any back treatment, 
complaints, or diagnoses.  As noted above, the first evidence 
of a back disability is the 1977 reference to 1968 disc 
surgery, more than two decades following service.  The 
evidence does not show that veteran had arthritis of the back 
at the time of the 1968 disc surgery, but even assuming that 
he did, presumptive service connection for arthritis of the 
back would not be warranted.  

Furthermore, the Board finds that the preponderance of the 
evidence is against a finding that any currently diagnosed 
back disability is related to service.  In his June 2000 
statement, Dr. Fruge indicated that he had treated the 
veteran for a number of years after service, and concluded 
that it was certainly possible that the veteran's back 
problem could be related to service.  On review, the Board 
finds that his statement offers little probative value.  It 
appears that Dr. Fruge relied on the veteran's account of his 
medical history, as opposed to actual medical evidence.  
According to Dr. Fruge's statement, the veteran stated that 
he had suffered physical and mental stress while in the 
service.  There is no indication that Dr. Fruge reviewed the 
claims folder, to include the service medical records.  
Medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the veteran's 
self- reported and inaccurate history.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 548 (1993).  Also, the fact that 
Dr. Fruge stated that it was "possible" that the veteran's 
back problem "could" be related to service suggests merely 
a possibility, rather than a 50% or greater probability.  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Finally, the Board notes that there is no evidence of back 
treatment provided by Dr. Fruge.  

In summary, as there is no competent evidence showing a nexus 
between any current back disability and service, the 
veteran's service connection claim for residuals of a back 
injury is denied.


Service Connection Claim for Coronary Artery Disease

Private medical evidence confirms a current diagnosis of 
hypertensive arteriosclerotic cardiovascular disease, thereby 
satisfying the first element of the veteran's service 
connection claim.  However, there is no evidence of a 
cardiovascular disability in service and no evidence showing 
a nexus between such disability and service.  

Service medical records are silent for any complaints, 
treatment, or diagnoses related to the cardiovascular system.  
Separation report dated in March 1946 shows a normal 
cardiovascular system; the veteran's heart, pulse, and 
condition of the arteries and veins were described as normal.  
Chest x-rays showed an essentially healthy chest. 

Coronary artery disease was not diagnosed until January 1977, 
approximately three decades following service.  At that time, 
the veteran underwent coronary bypass surgery.  The Board 
also notes that the veteran's SSA records do not help his 
service connection claim, as they reflect that he became 
disabled, for SSA purposes, beginning in September 1976 
(myocardial infarction), which is still approximately three 
decades after service.  

When the Board analyzed the veteran's service connection 
claim for a back disability in this decision, it noted that 
Dr. Fruge submitted a June 2000 opinion statement.  In the 
same statement, Dr. Fruge also indicated that the veteran's 
cardiovascular disability could possibly related to service.  
For the reasons discussed earlier, the Board finds Dr. 
Fruge's statement to be of little probative value.  

In summary, while there is a current diagnosis of coronary 
artery disease, there is no evidence of a cardiovascular 
disability in service and no evidence of a nexus between such 
disability and service.  

The Board recognizes statements submitted by the veteran, his 
brother, and [redacted] that suggest a nexus between any 
current back disability and service, and coronary artery 
disease and service.  While they are competent to testify as 
to their personal experiences and/or observations, their 
opinions as to medical matters are without probative value 
because, as laypersons, they are not competent to establish a 
medical diagnosis or draw medical conclusions.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board acknowledges that 
both the veteran and his brother have pharmaceutical 
backgrounds, however, rendering a diagnosis or medical 
opinion requires medical expertise.  Id.  

The preponderance of the evidence is against the veteran's 
service connection claims for residuals of a back injury and 
coronary artery disease.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would give 
rise to a reasonable doubt in favor of the appellant; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for coronary artery 
disease, to include hypertensive arteriosclerotic heart 
disease, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


